MEMORANDUM **
Gilberto Jasso-Rios appeals his eighteen-month sentence following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 8742(a), review for plain error, and affirm.
Citing United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), the defendant argues that his sentence was unreasonable because, he says, the district court exclusively focused on punishment for his new criminal conduct. To the contrary, the record establishes that the district court relied on permissible sentencing factors, and imposed the sentence it did because the defendant breached the trust placed in him by violating supervised release. 18 U.S.C. § 3583(e); U.S. Sentencing Guidelines Manual eh.7, pt. A, introductory cmt. § 3(b) (Nov.2005).
The defendant’s argument that the district court failed to comply with United States v. Diaz-Argueta, 447 F.3d 1167 (9th Cir.2006), also fails. The district court gave sufficient reasons for its sentence, including factors other than punishment for the new crime. The court was not required to refer to each statutory factor, make detailed findings, or explain why it chose a particular sentence within the guidelines policy range. 18 U.S.C. § 3553(c); Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United States v. Maciel-Vasquez, 458 F.3d 994, 995 (9th Cir.2006), cert. denied, — U.S. -, 127 S.Ct. 2097, 167 L.Ed.2d 817 (2007); United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). There was no plain error.
AFFIRMED.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.